Buskirk, J.
The appellee sued William H. Neff, Lyman Harrington, and John Neff. The defendants were all served with process. William H. Neff was defaulted. The other defendants appeared and answered in bar of the action. There was issue, trial, verdict for plaintiff, and judgment on verdict. Lyman Harrington and John Neff alone moved for a new trial, alone prayed an appeal, alone executed the appeal bond, and alone prosecute this appeal. There has been no notice served on William H. Neff of this appeal, as is imperatively required by section 551, of the code, 2 G. & H. 270.
The appellee insists that the appeal shall be dismissed. *267We have no discretion. The statute is plain and positive. The appeal must be dismissed.
y. M. Butler, for appellants.
T. Patterson, for appellee.
The appeal is dismissed, at the costs of the appellants.